Citation Nr: 1302657	
Decision Date: 01/24/13    Archive Date: 01/31/13

DOCKET NO.  10-27 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for erectile dysfunction, claimed as secondary to service-connected disabilities, to include type II diabetes mellitus, ischemic heart disease, and posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for erectile dysfunction, claimed as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Chapman, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1969 to September 1972.

These matters come before the Board of Veterans' Appeals (Board) from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

A brief explanation of the procedural history of the Veteran's claim is necessary.  The RO denied the Veteran's claim for service connection for erectile dysfunction in an August 2006 rating decision.  Thereafter, the Veteran filed an application to reopen the claim in September 2007, which was denied in a November 2007 rating decision.  Following this rating action, the Veteran submitted a second request to reopen the previously denied claim in August 2008.  In September 2008, the RO associated the Veteran's VA treatment records with the claims file, records which showed a current diagnosis of erectile dysfunction.  Although there is no submission or communication from the Veteran that may be construed as a Notice of Disagreement with the November 2007 rating action, by virtue of the receipt of the Veteran's VA medical records in September 2008, VA was in receipt of new and material evidence within one year of a rating decision addressing the erectile dysfunction disorder and must relate this evidence back to the original claim.  38 C.F.R. § 3.156(b); see also Buie v. Shinseki, 24 Vet. App. 242, 252 (2010); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006).  Thus, the November 2007 rating action did not become final and remained pending.  See Charles v. Shinseki, 587 F.3d 1318, 1323 (Fed. Cir. 2009); Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007).  As such, the November 2007 rating decision has been identified as the rating action currently on appeal.

In July 2012, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  In the hearing, the case was not characterized as including a new and material evidence issue, however, there is no prejudice to the Veteran, as the claim is being reopened and will be considered on the merits.  

The issue of entitlement to service connection for erectile dysfunction, claimed as secondary to service-connected disabilities is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an August 2006 rating decision, the RO denied a claim for service connection for erectile dysfunction on the finding that the evidence did not demonstrate the claimed disorder was incurred in or caused by military service.  The Veteran did not appeal this decision.

2.  The evidence received since the August 2006 RO decision is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for erectile dysfunction.


CONCLUSIONS OF LAW

1.  The August 2006 denial of the Veteran's claim for service connection for erectile dysfunction is final.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 3.160(d), 20.201, 20.302, 20.1103 (2012).

2.  New and material evidence has been presented since the August 2006 RO decision denying service connection for erectile dysfunction; thus, the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).
 
Given the favorable disposition of the request to reopen the claim for service connection for erectile dysfunction, and because this issue on the merits is remanded, the Board finds that all notification and development actions needed to adjudicate fairly these matters have been accomplished.

New and Material Evidence

Unappealed rating decisions are final with the exception that a claim may be reopened by submission of new and material evidence.  When a Veteran seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new" and "material."  Second, if VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of the Veteran's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  When making determinations as to whether new and material evidence has been presented, the RO must presume the credibility of the evidence.  Justus v. Principi, 3 Vet. App. 510 (1992).
 
VA regulation defines "new" as evidence not previously submitted and "material" as evidence related to an unestablished fact necessary to substantiate the claim.  If the evidence is new and material, the question is whether the evidence raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).
 
Here, the RO initially denied the Veteran's claim for erectile dysfunction in August 2006, finding that there was no evidence showing that erectile dysfunction was incurred in or caused by military service.  The Veteran did not appeal that decision within a year, nor did he submit any additional evidence within a year following this decision.  See Buie, 24 Vet. App at 242.  Thus, the August 2006 rating decision is final and not subject to revision on the same factual basis.  38 C.F.R. § 20.1103.
 
The Veteran again filed a claim for entitlement to service connection for erectile dysfunction in September 2007.  The RO for a second time in a November 2007 rating decision denied this claim, finding that no new and material evidence had been submitted.  

The Veteran filed a second request to reopen this claim in August 2008.  Thereafter, in September 2008, the RO obtained the Veteran's VA treatment records showing a diagnosis of impotence in August 2008, which indicates a diagnosis of erectile dysfunction.  Although the Veteran's August 2008 statement is not viewed as a notice of disagreement with respect to the November 2007 rating decision, the receipt of the VA treatment records in September 2008 within a year of the November 2007 rating decision constitutes new and material evidence that prevented the finality of the rating action.  Thus, the November 2007 rating decision did not become final. 

The RO, in February 2009, did not characterize his claim as one for new and material evidence, but instead adjudicated this claim on the merits, continuing and confirming their previous denial of service connection for erectile dysfunction.  The Veteran appealed this claim in September 2009.      
 
Because the Board has the jurisdictional responsibility to consider whether it was proper to reopen the claim, regardless of the RO's determination on the question of reopening, the Board will determine whether new and material evidence has been received since the August 2006 rating decision and, if so, consider entitlement to service connection on the merits.   Jackson v. Principi, 265 F.3d 1366, 1369 (Fed Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).
 
The evidence added to the record since the August 2006 rating decision includes VA treatment records, a February 2009 VA examination, and hearing testimony.  The Board finds that the pertinent evidence, received subsequent to the August 2006 RO decision, includes the VA treatment records noting a diagnosis of impotence which indicates an erectile dysfunction diagnosis, the VA examination report noting the Veteran's complaints of ongoing erectile dysfunction, as well as a current diagnosis of erectile dysfunction, and the Veteran's testimony at a hearing, held July 2012.  During the hearing, the Veteran testified that he takes medications for PTSD and diabetes.  He is service connected for both disabilities.  He claimed that his erectile dysfunction developed as secondary to either his PTSD or diabetes as a result of the medications that he is taking.  Further, he noted that his previous VA examination did not address whether his erectile dysfunction is secondary to his PTSD, but instead only discussed whether it is secondary to his diabetes.  As the evidence now demonstrates additional theories to establish service connection, a reasonable possibility of substantiating his claim for erectile dysfunction is raised.
 
The Board finds that the evidence submitted since the August 2006 RO decision is new in that it was not associated with the claims folder prior to the August 2006 RO decision and material because it relates to unestablished facts necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim. Therefore, his erectile dysfunction claim will be reopened and remanded as discussed in the Remand portion of this decision.

ORDER

New and material evidence to reopen a claim of entitlement to service connection for erectile dysfunction, claimed as secondary to service-connected disabilities, has been received.  To this extent, the appeal is granted.


REMAND

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA's duty to assist includes a duty to provide a medical examination or to obtain a medical opinion when it is deemed necessary to make a decision on the claim.

The Veteran maintains that his erectile dysfunction is secondary to his PTSD or diabetes mellitus.  The Board also notes that he is service-connected for ischemic heart disease.  Establishing service connection on a secondary basis requires evidence that shows:  (1) a current disability exists; (2) the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

The Board has reviewed a February 2009 VA examination, in which the examiner diagnosed the Veteran with erectile dysfunction, but concluded that this diagnosis is less likely than not caused by or related to or worsened beyond its natural progression by his service-connected diabetes mellitus.  The examiner did not address the Veteran's other service-connected disabilities, to include PTSD.

The Board has also reviewed an October 2011 VA opinion.  Here, the physician opined that the Veteran's erectile dysfunction is unrelated to his diabetes because the diagnosis of erectile dysfunction preceded the diagnosis of diabetes.  Here, the Board notes that the earliest record confirming a diagnosis of erectile dysfunction is April 2004.  The Veteran's diabetes was also diagnosed in 2004.  Therefore, this basis for finding that the two disabilities are unrelated may not be accurate.  

Further, the physician opined that it would be impossible to state if there was any aggravation of his erectile dysfunction by diabetes without speculation; however, he stated that diabetes does cause erectile dysfunction.  These statements are contradictory and unclear as to whether there is causation or aggravation.    Additionally, the physician did not consider whether the medications the Veteran is taking for his diabetes may have caused or contributed to his erectile dysfunction.

And while this physician did supply an opinion regarding the relationship between the Veteran's PTSD and erectile dysfunction, determining that the two disabilities are unrelated because there has not been proven to be a causal or aggravating relationship, the physician did not consider whether the medications the Veteran is taking for PTSD may have contributed to or caused his erectile dysfunction.

Thus, the Board finds that the medical examinations and medical opinions currently of record do not contain sufficient detail to decide the claim on appeal.  The Court has held that where a medical examination does not contain sufficient detail to decide the claim on appeal, the Board must return the report as inadequate for evaluation purposes.  Hayes v. Brown, 9 Vet. App. 67, 73 (1996); see also Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (noting that once VA provides an examination to a Veteran, VA has a duty to ensure that the examination is adequate for evaluation purposes).  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should obtain and associate with the claims file any pertinent outstanding VA and private medical records relevant to the claim on appeal.

2.  Schedule the Veteran for a VA examination to determine the etiology of his erectile dysfunction.  The examiner should have the opportunity to review the Veteran's claims folder and this remand in conjunction with the examination.  All testing deemed necessary should be conducted.

The examiner should render an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's erectile dysfunction is caused by, or aggravated by, his service-connected (a) diabetes mellitus, (b) PTSD, (c) ischemic heart disease, or (d) a combination of these.  The examiner should also opine as to whether it is at least as likely as not that the Veteran's erectile dysfunction is caused by, or aggravated by, any of the medications used to treat these conditions.

In providing the requested opinions, the examiner should discuss and reconcile any conflicting evidence or medical opinions with respect to the above.

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  If aggravation is present, the examiner should indicate, to the extent possible, the approximate level of severity of the erectile dysfunction (i.e., a baseline) before the onset of aggravation.

If the examiner must resort to speculation to answer any questions, he or she should so indicate and explain why it would be speculative to respond.  The examiner is also requested to provide a rationale for any opinion expressed.

3.  The RO should then readjudicate the claim for entitlement to service connection.  If any benefit sought is not granted, the Veteran should be furnished a supplemental statement of the case and be afforded an opportunity to respond.  The case should then be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


